El Juez Pbesidbkte Se. del Tolo,
emitió la opinión del tribunal.'
Presentada una solicitud de habeas corpus en la Corte de Distrito de San Juan, Primer Distrito, el auto fue expedido y oídas las alegaciones y las pruebas del peticionario y del fiscal, la corte, el 2 de mayo en curso, dictó la siguiente re-solución :
“La corte estima que las circunstancias de este caso como se desprende de la evidencia aducida en la vista, no es igual a nin-guno de los casos que ha citado la parte en apoyo de la petición; que la fianza fijada no es excesiva; mantiene esa fianza y anula el auto de habeas corpus.”
No conforme el peticionario apeló para ante esta Corte Suprema, citando en apoyo de su contención nuestras deci-siones en los casos de El Pueblo v. Pillot, 19 D. P. R. 262, Barreal v. Labiosa, 27 D. P. R. 46, y muchas otras decisio-nes de la Corte Suprema de California. El fiscal en el acto de -la vista sostuvo que las circunstancias del Caso justifi-caban la cuantía de la fianza. .
No hay duda alguna en cuanto a los principios aplicables. Está bien establecido que la fianza no se fija con el fin de cas-tigar a la persona acusada y sí con el propósito de asegurar la presencia de ésta ante la corte en cualquier momento en que .sea legalmente requerida para ello: Ex parte Buef, 96 Pac. 24; que su cuantía no depende solamente de la suma de dinero que una persona haya podido perder u otra obtener mediante el delito, sino que depende más bien de la deprava-ción moral del delito, del peligro consiguiente para el pú-blico. y del castigo impuesto o autorizado por la ley para el mismo: In re Williams, 82 Cal. 183; que no deben exi-girse fianzas excesivas y la corte tendrá en cuenta para fijar-las las Condiciones' y recursos de que dispone el detenido, su estado de pobreza, la naturaleza del delito, las probabi-lidades de culpabilidad que puedan existir, así como el sexo, *903rango y relaciones del acusado: El Pueblo v. Pillot, 19 D. P. R. 264, y que la Corte Suprema no intervendrá con la dis - creción ejercitada por la corte que conoce de la causa en cuanto a la fijación del .montante de la fianza, a menos- que aparezca per se que el montante fijado es irrazonablemente ■alto o claramente desproporcionado con la ofensa envuelta: In re Williams, supra.
Los autos demuestran que el peticionario desempeñando el cargo de Secretario de la Corte de Distrito de San Juan, Primer Distrito, fué detenido por orden del fiscal para-responder de un delito de malversación de fondos confiados a su custodia. Los fondos malversados ascendían a más de veinte mil dólares. .La fianza se fijó en quince mil. La prueba del peticionario en el acto de la vista de su solicitud consistió en su propia declaración y en la de su bijo Emilio. Ambas tienden a demostrar que ni el acusado, ni su mujer, ni sus parientes cercanos tienen bienes de fortuna y que el peticionario carece de relaciones sociales que le permitan pres-tar una fianza en la cuantía exigida. La prueba del fiscal con-sistió en las declaraciones del investigador de cuentas de la Auditoría de Puerto Eico, Santos G. Ramírez, y del paga-dor del American Colonial Bank, Ramiro Lázaro. Ambas tienden a demostrar que poco antes de ser detenido el peti-cionario bizo efectivos en el banco cheques oficiales por valor de más de trece mil dólares, cuyo importe no fué ingresado en la caja de la secretaría..
Si bien lo expuesto revela que se trata de.un delito grave •que se alega cometido por un funcionario público, lo que lo bace más- reprensible todavía, dadas las pocas probabilidades que existen en la isla de que un acusado pueda escapar, opina el tribunal, a la luz de la jurisprudencia citada, que la fianza fijada es excesiva y que su cuantía debe rebajarse a siete mil dólares.
Revocada la ■resolución apelada y fijada la ■ fianza en $7,000. . ■ ,
*904Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.